             Case 2:19-bk-56127                             Doc 7       Filed 09/25/19 Entered 09/25/19 08:02:10          Desc Main
                                                                        Document     Page 1 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        SOUTHERN DISTRICT OF OHIO

 In re                                                                               )        Case No. 2:19-bk-56127
 Gary Ray Roberts, Jr.                                                               )
 Brandon Nichole Roberts                                                             )    Chapter 13
                                           Debtor(s)                                 )    Judge Caldwell

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means
 either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of
 Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
               Debtor        is not eligible for a discharge.
               Joint Debtor        is not eligible for a discharge.
     Initial Plan.
     Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and
 must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
 adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any
 changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly reflected
 in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.
     This Plan contains nonstandard provisions in Paragraph 13.
     The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2 and/or 5.1.4.
     The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2 and 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.


2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 2,170.00 per month. [Enter step payments below, if any.]
The Debtor shall commence payments within thirty (30) days of the petition date.

2.1.1 Step Payments, if any:

2.2 Unsecured Percentage.

  Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of                   % on each allowed
nonpriority unsecured claim.

   Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$ 130,200.00 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than 1.00 %. LBR 3015-1(c)(2).

2.3 Means Test Determination.



                                                                               Page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7        Filed 09/25/19 Entered 09/25/19 08:02:10           Desc Main
                                                                         Document     Page 2 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be
sixty (60) months.

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the
total plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

 Name of Lessor/Secured Creditor                                     Property Description              Monthly Payment Amount
 Flagship Credit Acceptance                                          2016 Buick Verona                 15.00
 Kemba Federal Credit Union                                          2015 Chevrolet Traverse           15.00

4. SECURED CLAIMS: TIMING REQUIREMENTS; SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may propose to
             eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor
             proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must be
             filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
             nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
             judicial lien or security interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule
             3012(c). Any motion or claim objection that includes a request to determine the amount of the secured claim of a
             governmental unit (including any such motion or claim objection that also includes a request to determine the amount of the
             secured claim of a non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the
             time for filing one has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or 5.4.3, the motion,
             Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons and
             complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General Order 22-2.

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on the property
             interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying debt determined under
             nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or (c) completion of the Plan --at which
             time the lien will terminate and be released by the creditor

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                        Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific   Paid first in the monthly payment
                                                                     Monthly Payments                  amount designated in the Plan
 Class 2                                                             Secured Claims with No            Paid second and pro rata with other
                                                                     Designated Specific Monthly       Class 2 claims.
                                                                     Payments and Domestic Support
                                                                     Obligations (Arrearages)
 Class 3                                                             Priority Claims                   Paid third and pro rata with other
                                                                                                       Class 3 claims.
 Class 4                                                             Nonpriority Unsecured Claims      Paid fourth and pro rata with other
                                                                                                       Class 4 claims.

                                                                                   Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7    Filed 09/25/19 Entered 09/25/19 08:02:10                      Desc Main
                                                                     Document     Page 3 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
Class 5                         Claims Paid by a Non-Filing Co-                                              Not applicable
                                Debtor or Third Party
Class 6                         Claims Paid by the Debtor                                                    Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available,
the maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within
the Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan payment is calculated in
an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If
the Debtor makes a payment that is less than the full plan payment amount, the Trustee will make distributions on Class 1 claims in
the order of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition. Arrearages shall be paid
as Class 2 claims.

Trustee disburse.

 Name of Creditor                                   Property Address                   Residence (Y/N)                 Monthly Payment Amount
 Huntington National Bank                           2396 Big Run Ridge Blvd.           Y                               1,132.00
                                                    Grove City, OH 43123
                                                    Franklin County
Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only
be paid directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
 Name of Creditor                   Property Address                  Residence (Y/N)                Monthly Payment Amount
  None

5.1.2 Modified Mortgages or Liens Secured by Real Property [“Cramdown/Real Property”]

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s principal residence, (2)
claims secured by other assets in addition to the Debtor’s principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor’s principal residence is due before
the date on which the final payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See
Paragraph 4 for more information.

 Name of                                     Property Address                 Value of Property                Interest Rate Minimum Monthly
 Creditor/Procedure                                                                                                          Payment

     Motion
     Plan
     Claim Objection

5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal
Property”]

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of
claim amount will control, subject to the claims objection process.

 Name of Creditor                  Property Description                Purchase Date       Estimated Claim         Interest Rate   Minimum Monthly
                                                                                           Amount                                  Payment Including
                                                                                                                                   Interest


                                                                              Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7        Filed 09/25/19 Entered 09/25/19 08:02:10                       Desc Main
                                                                         Document     Page 4 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
Name of Creditor Property Description Purchase Date                                             Estimated Claim         Interest Rate   Minimum Monthly
                                                                                                Amount                                  Payment Including
                                                                                                                                        Interest
 Flagship Credit                   2016 Buick Verona                       9/24/18              $16,227.27              5.00%           $250.00
 Acceptance

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable [“Cramdown/Personal Property”]

The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a claim is in excess
of the value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured
claim. See Paragraph 4 for more information.

 Name of                                 Property Description               Purchase/               Value of Property   Interest Rate   Minimum Monthly
 Creditor/Procedure                                                         Transaction Date                                            Payment Including
                                                                                                                                        Interest
 Kemba Federal Credit                    2015 Chevrolet                     12/1/14                 $17,050.00          5.00%           $300.00
 Union                                   Traverse

     Motion
     Plan
     Claim Objection

5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

If neither box is checked, then presumed to be none.
    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes
subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee.

 Name of Holder                                                      State Child Support Enforcement Agency,       Monthly Payment Amount
                                                                     if any
 -NONE-                                                                                                            $

5.1.6 Executory Contracts and Unexpired Leases

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within seventy (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be
             treated as a Class 4 nonpriority unsecured claim.

 Name of Creditor                                                                          Property Description
 -NONE-

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the Court, all motor
vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage shall be cured in monthly
payments prior to the expiration of the executory contract and unexpired lease. The Debtor may not incur debt to exercise an option to
purchase without obtaining Trustee or Court approval. LBR 4001-3.

Trustee disburse.

 Name of Creditor                  Property Description Regular Number of                  Monthly                 Estimated Arrearage Contract/Lease
                                                        Payments                           Contract/Lease          as of Petition Date Termination Date
                                                        Remaining as of                    Payment
                                                        Petition Date

                                                                                     Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7        Filed 09/25/19 Entered 09/25/19 08:02:10                    Desc Main
                                                                         Document     Page 5 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
Name of Creditor Property Description Regular Number of                                  Monthly               Estimated Arrearage Contract/Lease
                                      Payments                                           Contract/Lease        as of Petition Date Termination Date
                                      Remaining as of                                    Payment
                                      Petition Date
 -NONE-                                                                                  $                     $

Debtor direct pay.

 Name of Creditor                  Property Description Regular Number of                Monthly               Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease        as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date
 -NONE-                                                                                  $                     $

5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

 Name of Claimant                                   Total Claim                          Amount to be Disbursed by       Minimum Monthly Payment
                                                                                         Trustee                         Amount
 Tad A. Semons                                      3,500.00                             3,500.00                        $250.00

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

 Name of Creditor                                                                        Estimated Amount of Claim
 Huntington National Bank                                                                $6,000.00

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and
the estimated arrearage amount shall be listed below.

 Name of Holder                                                      State Child Support Enforcement Agency,   Estimated Arrearage
                                                                     if any
 -NONE-                                                                                                                                                     $

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims
under § 507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third
and shall be paid pro rata with other Class 3 claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
                                                                                   Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7        Filed 09/25/19 Entered 09/25/19 08:02:10               Desc Main
                                                                         Document     Page 6 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens

The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir.
2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

                 Name of Creditor/Procedure                                  Property Address

 -NONE-

                 Motion
                 Plan
                 Value of Property                           SENIOR Mortgages/Liens                                  Amount of Wholly Unsecured
                                                             (Amount/Lienholder)                                     Mortgage/Lien
                 $                                                                                                   $

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

                 Name of                                 Property Address                        Value of Property         Exemption
                 Creditor/Procedure
                                                                                                 $                        $
  -NONE-
                  Motion                                                                         Debtor's Interest        Statutory Basis
                  Plan                                                                           $

                                        OTHER Liens or Mortgages                                     Judicial Lien      Amount of Judicial Lien to be
                                        (Amount/Lienholder Name)                                                        Avoided
                                                                                          $                             $

                                                                                          Recorded Date                 Effective Upon:


5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.

 Name of                             Property Description Value of Property                   Exemption                Amount of Security Interest to
 Creditor/Procedure                                                                                                    be Avoided
 -NONE-                                                              $                     $                           $

  Motion                                                                                   Statutory Basis             Effective Upon:
  Plan


5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has
standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the
estate.

                                                                                Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7        Filed 09/25/19 Entered 09/25/19 08:02:10                       Desc Main
                                                                         Document     Page 7 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)

 Name of Creditor                                                    Action to be Filed By                        Address of Property
 -NONE-                                                              Debtor
                                                                     Trustee

5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY

The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or third party.

 Name of Creditor                                                                            Name of Payor
 -NONE-

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

 Name of Creditor                                                                            Monthly Payment Amount
 -NONE-

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of
the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule 3015(g)(2).

 Name of Creditor                                                                            Description of Property
 -NONE-

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1, secured claims shall be paid interest at the annual percentage rate of 5   % based upon a declining monthly balance on the
amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp. (In re Till),
541 U.S. 465 (2004).

    This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at                               %
          from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed during the Plan
term by April 30 of each year.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and
shall turnover any balance in excess of such amount to the Trustee. Unless otherwise ordered by the Court, tax refunds turned over to
the Trustee shall be distributed by the Trustee for the benefit of creditors. Any motion to retain a tax refund in excess of the amount set
forth above shall be filed and served pursuant to LBR 9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.
                                                                                   Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7    Filed 09/25/19 Entered 09/25/19 08:02:10       Desc Main
                                                                     Document     Page 8 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)

9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance,
or Any Other Amount

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding personal injury,
workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
Bankruptcy Rules or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.

 Property Address/                        Insurance Company             Policy Number       Full/Liability      Agent Name/ Contact
 Description                                                                                                    Information
 2396 Big Run Ridge                       State Farm                                        Full                Eric Snyder
 Blvd., Grove City, OH                                                                                          614-851-1300
 43123
 2016 Buick Verano                        State Farm                                        Full                "
 2015 Chevrolet
                                          State Farm                                        Full                "
 Traverse

10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor
vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid
secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall
continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

    Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b)

    Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.

                                                                             Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7    Filed 09/25/19 Entered 09/25/19 08:02:10       Desc Main
                                                                     Document     Page 9 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)

 Nonstandard Provisions


By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

  Debtor's Attorney
  /s/ Tad A. Semons
  Tad A. Semons
  Date: September 25, 2019

 Debtor                                                                             Joint Debtor
 /s/ Gary Ray Roberts, Jr.                                                         /s/ Brandon Nichole Roberts
 Gary Ray Roberts, Jr.                                                             Brandon Nichole Roberts
 Date:     September 25, 2019                                                      Date:       September 25, 2019




                                                                            Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7     Filed 09/25/19 Entered 09/25/19 08:02:10             Desc Main
                                                                     Document      Page 10 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)

                                        NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

               Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

           Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

           If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the later of: 1) fourteen (14)
     days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days from the date set forth in the certificate of
     service of this Plan. If a timely objection to the Plan is filed within seven (7) days of the confirmation hearing date, the
     confirmation hearing will be rescheduled. Rule 3015(f).

          Your objection to the Plan, explaining your position, must be filed with the Court and mailed by ordinary U.S. Mail to the
     United States Bankruptcy Court, 170 N. High St., Columbus, OH 43215.


     OR your attorney must file the objection using the Court’s ECF System.

                                       The Court must receive your objection on or before the applicable deadline above.

     You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
     U.S. Mail to:

     Gary & Brandon Roberts, 2396 Big Run Ridge Blvd., Grove City, OH 43123
     Tad A. Semons, 85 E. Gay St., Ste. 600, Columbus, OH 43215
     Faye D. English, Esq., Chapter 13 Trustee, 10 W. Broad St., Ste. 1600, Columbus, OH 43215.

     and the United States trustee.

           If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
     enter an order confirming the Plan without further hearing or notice.




                                                                            Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7     Filed 09/25/19 Entered 09/25/19 08:02:10   Desc Main
                                                                     Document      Page 11 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                         Certificate of Service

        I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing through the court's ECF
System on all ECF participants registered in this case at the email address registered with the Court and (ii) by ordinary U.S. Mail
on September 25, 2019 addressed to:


 Amsher Collection Service
 4524 Southlake Pkwy Ste.
 Birmingham, AL 35244
 Arcadia Recovery Bureau, LLC
 P.O. Box 490
 Columbus, OH 43216
 Best Buy/CBNA
 P.O. Box 6497
 Sioux Falls, SD 57117
 Big Run Ridge Association Inc.
 Big Run Ridge HOA
 P.O. Box 395
 Grove City, OH 43123
 Capital One Bank USA NA
 by American InfoSource as agent
 P.O. Box 71083
 Richmond, VA 23238
 Central Ohio Surgical Associates
 6075 E. Broad St.
 Columbus, OH 43213
 Chase Card
 P.O. Box 15298
 Wilmington, DE 19850-5298
 Childrens Radiologic Institute
 P.O. Box 78000
 Detroit, MI 48278-1662
 Choice Recovery
 P.O. Box 20790
 Columbus, OH 43220
 Citibank/Best buy
 P.O. Box 790441
 Saint Louis, MO 63179
 City of Columbus Dept. of Public Utiliti
 Sewer and Water Services
 910 Dublin Rd.
 Columbus, OH 43215
 CME Federal Credit Union
 365 S. Fourth St.
 Columbus, OH 43215
 Comenity Bank
 Bankruptcy Department
 P.O. Box 182125
 Columbus, OH 43218
 Credit One Bank
 P.O. Box 98873
 Las Vegas, NV 89193
 Credit Solutions
 P.O. Box 24710
 Lexington, KY 40524-4710
 Department Stores National Bank
 c/o Quantum3 Group LLC
 P.O. Box 657
 Kirkland, WA 98083-0657
 DirectTV LLC
 by American InfoSource as agent

                                                                             Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7     Filed 09/25/19 Entered 09/25/19 08:02:10   Desc Main
                                                                     Document      Page 12 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
 P.O. Box 5008
 Carol Stream, IL 60197-5008
 Discover Bank
 Discover Products, Inc.
 P.O. Box 3025
 New Albany, OH 43054-3025
 DJO LLC
 2900 Lake Vista Dr., Ste. 200
 Lewisville, TX 75067
 EMP of Franklin County LTD
 P.O. Box 14000
 Belfast, ME 04915-4033
 Flagship Credit Acceptance
 P.O. Box 3807
 Coppell, TX 75019
 Franklin County Treasurer
 373 S. High St., 17th Floor
 Columbus, OH 43215
 Huntington National Bank
 P.O. Box 89424
 Southfield, MI 48034
 JP Recovery Systems
 P.O. Box 16749
 Rocky River, OH 44116-0749
 Kemba Federal Credit Union
 555 Officecenter Pl.
 Gahanna, OH 43230
 Kohl's/Capital One
 P.O. Box 3115
 Milwaukee, WI 53201
 LVNV Funding LLC
 Resurgent Capital Services
 P.O. Box 10597
 Greenville, SC 29603
 Macy's
 P.O. Box 78008
 Phoenix, AZ 85062-8008
 Maurices/Capital One
 P.O. Box 4144
 Carol Stream, IL 60197-4144
 Meade & Associates
 737 Enterprise Dr.
 Lewis Center, OH 43035-9436
 MedCare Ambulance
 3699 Paragon Dr.
 Columbus, OH 43228
 Medicredit
 P.O. Box 1022
 Wixom, MI 48393-1022
 Mt. Carmel Health
 P.O. Box 89458
 Cleveland, OH 44101-6458
 Nationwide Childrens' Hospital
 P.O. Box 78000
 Detroit, MI 48278-1117
 NPRTO, Ohio LLC
 256 West Data Dr.
 Draper, UT 84020
 OhioHealth
 P.O. Box 183221
 Columbus, OH 43218-3221
 OSU Wexner Medical Center
 P.O. Box 643684
 Pittsburgh, PA 15264-3684
                                                                            Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
             Case 2:19-bk-56127                             Doc 7     Filed 09/25/19 Entered 09/25/19 08:02:10   Desc Main
                                                                     Document      Page 13 of 13
MANDATORY FORM PLAN (Revised 01/22/2018)
 Pediatric Academic Association
 Dept. L289
 Columbus, OH 43260
 Quantum3 Group LLC
 as agent for Credit Corp. Solutions
 P.O. Box 788
 Kirkland, WA 98083-0788
 Synchrony Bank
 c/o PRA Receivables Management, LLC
 P.O. Box 41021
 Norfolk, VA 23541
 Target Card Services
 P.O. Box 9500
 Minneapolis, MN 55440
 TD Bank USA, N.A.
 c/o Weinstein & Riley PS
 2001 Western Ave., Ste. 400
 Seattle, WA 98121
 The Little Clinic
 P.O. Box 932924
 Cleveland, OH 44193
 U.S. Department of Education
 Claims Filing Unit
 P.O. Box 8973
 Madison, WI 53708-8973
 Verizon Wireless
 by American InfoSource as agent
 P.O Box 4457
 Houston, TX 77210-4457
 Weed Pro
 842 Abbe Rd.
 Sheffield Lake, OH 44054
Gary & Brandon Roberts
2396 Big Run Ridge Blvd.
Grove city, OH 43123

and (iii) by method of service as required by Bankruptcy Rule 7004 (specify method)



 Kemba Federal Credit Union
 Attn: President
 555 Officecenter Pl.
 Gahanna, OH 43230
 (Regular U.S. Mail)


                                                                                     /s/ Tad A. Semons
                                                                                     Tad A. Semons
                                                                                     85 E. Gay St. Ste. 600
                                                                                     Columbus, OH 43215
                                                                                 Ph: 614-228-1930
                                                                                 Fx: 614-228-1933
                                                                                     tadsemons@att.net




                                                                            Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
